UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
SPEEDFIT LLC and AUREL A.
ASTILEAN,

       Plaintiffs,
                                        MEMORANDUM & ORDER
                                        13-CV-1276 (KAM)(AKT)
     -against-

WOODWAY USA, INC.,

       Defendant.
----------------------------------X
MATSUMOTO, United States District Judge:

          Plaintiffs Speedfit LLC (“Speedfit”) and Aurel A.

Astilean (“Astilean”) (collectively, “plaintiffs”) commenced the

instant action against Woodway USA, Inc. (“Woodway” or

“defendant”), alleging that Woodway wrongfully infringed upon

United States Patent No. 8,308,619 (“the ‘619 Patent”) and

United States Patent No. 8,343,016 (“the ‘016 Patent” and

together with the ‘619 Patent, the “patents-in-suit”), both of

which are owned by Speedfit and relate to a manually-powered

treadmill involving a closed-loop treadmill belt designed to

maintain a concave running surface and taut lower portion.    (ECF

No. 150, Supplemental Complaint (“Supp. Compl.”) ¶¶ 18-21.)

Before the court is Woodway’s Daubert motion seeking to preclude

the expert testimony offered by James Whelan, plaintiffs’

technical expert, concerning Provisional Patent Application No.

61/280,265 (the “‘265 provisional”).   (ECF No. 211, Def. Mem.)
The court has already granted in part and denied in part

Woodway’s concurrently filed Daubert motion challenging

plaintiffs’ damages expert, David Wanetick.    (See ECF No. 240.)

                            BACKGROUND

           The court assumes familiarity with the factual

background and procedural history of this case as set forth in,

most recently, the court’s Order deciding defendant’s Daubert

motion against Wanetick, and the several other decisions in this

matter.   See Speedfit LLC, et. al. v. Woodway USA, Inc., 53 F.

Supp. 3d 561 (E.D.N.Y. 2014) (denying Woodway’s motion to

dismiss and motion to transfer); Speedfit LLC, et. al. v.

Woodway USA, Inc., No. 13-CV-1276, 2015 WL 6143697 (E.D.N.Y.

Oct. 19, 2015) (granting leave to file a Third Amended

Complaint); Speedfit LLC, et. al. v. Woodway USA, Inc., 226 F.

Supp. 3d 149 (E.D.N.Y. 2016) (granting in part and denying in

part Woodway’s motion to dismiss Third Amended Complaint);

Speedfit LLC, et. al. v. Woodway USA, Inc., No. 13-CV-1276, 2017

WL 5633113 (E.D.N.Y. Nov. 20, 2017) (construing claim term

“means for slackening”).

           Defendant moves against Whelan’s opinions as disclosed

in his report dated July 27, 2015 (the “Report”).   (ECF No. 212-

1, Expert Report of James Whelan (“Rept.”).)   The 62-page Report

addresses Whelan’s assignment “to determine if the invention as

described in the [‘265] provisional patent application was

                                 2
sufficient to allow one to make the invention as claimed in [the

patents-in-suit].”     (Id. at 3.)

            Whelan approached his assignment by “construct[ing]

test fixtures and [testing] the inventions disclosed in the

provisional patent application and claimed in the [patents-in-

suit],” and by then comparing the performance of these test

fixtures.    (Id.)   The Report begins with a list of materials

Whelan reviewed in forming his opinions, including: the patents-

in-suit and the ‘265 provisional; 275 digital photographs of the

leg-powered treadmill; seven colored drawings of the leg-powered

treadmill; 49 colored photocopied drawings and photographs of

the leg-powered treadmill and unspecified additional images; and

the Second Amended Complaint in this action.     (Id.)   As

enclosures, the Report includes the ‘265 provisional patent

application and both of the issued patents-in-suit.      (See Rept.

App. A-C.)

              The Report also excerpts the ‘265 provisional, which

discloses a method for holding the treadmill’s lower belt

portion taut: “Springs (not shown) exert spring urgency in

opposite directions holding taut the length of the lower belt

portion in a dimension of approximately twenty-three inches.”

(Rept. at 4.)    The Report also summarizes and excerpts the

relevant claims of both patents-in-suit, (id. at 6-10), and then

describes the six test structures Whelan created for his

                                     3
assignment, (id. at 10-21).    The test structures include one

control model with no “method of keeping the lower belt portion

taut,” (id. at 20-21), two models “constructed to be consistent

with the description of the [‘265 provisional],” (id. at 10-14),

and three models “constructed to be consistent with what was

claimed and contained in the description of [the patents-in-

suit],” (id. at 14-20).    Whelan loaded each of these test

structures with a weight and noted whether the upper belt

portion retained concavity and whether the lower belt portion

was taut; he made similar observations of each model in an

unloaded state.   (See, e.g., id. at 16-17.)   All the test models

included a frame representing the treadmill’s two-sided frame,

and a closed loop belt supported by two end rollers.    (Id. at

10-11; id. at 11 fig.5.)

          The first model Whelan built to conform to the

disclosures in the ‘265 provisional used a “spring loaded in

tension, such that the resultant load was in opposite directions

at the spring’s end (sic) and held taut the lower belt portion.”

(Id. at 11 fig.5.)   The second model used a “leaf spring loaded

in bending, such that the resultant load was in opposite

directions at the spring’s end and midpoint, [and] held taut the

lower belt portion.”   (Id. at 12 figs.7 & 8.)   As depicted in

the Report’s Figures 7 and 8, a leaf spring appears to be a thin

rectangular length of metal.

                                  4
          The three models Whelan built to conform to the

patents-in-suit generally track the specifications of the ‘016

Patent, (see ECF No. 220-3, Ex. C, ‘016 Patent, col.4 l.61),

which describe the patents’ “means-for-slackening.”     See

Speedfit, 2017 WL 5633113, at *7 (construing “means-for-

slackening” as “limited to only those structures specifically

disclosed in [‘016 Patent’s] specification, namely, Figures 2,

3, and 4”).    For the first of these three models, depicted in

figures 10 and 11, Whelan used a so-called timing belt attached

to the end rollers to maintain synchronous motion between the

belts and rollers such that the upper portion maintained

concavity.    (Rept. at 14-15 figs.10 & 11.)   Another model used a

“flat support belt,” side-pulleys, and springs to keep the

support belt taut and in contact with the lower portion of the

closed loop belt.    (Id. at 16-17 figs.13 & 14.)   The flat

support belt thus supported the lower portion of the closed loop

belt and “prevent[ed] it from drooping down.”    (Id. at 16.)     And

a third model used two bearings to “physically support the

closed loop treadmill belt lower portion preventing drooping.”

(Id. at 18-19 figs.17 & 18.)    Whelan loaded each of these models

with a small plate to simulate a user’s weight.     In both the

loaded and unloaded states, Whelan observed whether the upper

belt portion maintained concavity and whether the lower belt

portion remained taut.    (See, e.g., id. at 17-19.)

                                  5
          Whelan concluded that: (1) the ‘265 provisional

“disclosed and [the patents-in-suit] claimed common elements;”

(2) the ‘265 provisional disclosed “different methods for

keeping the [treadmill’s] lower belt portion taut” than the

[patents-in-suit] did; and (3) the different methods claimed in

the patents-in-suit “were mechanical and performed similar[ly]

as to the method disclosed in the [‘265 provisional].”    (Id. at

25.)

          Whelan also completed a Rebuttal report (the

“Rebuttal”), and on August 26, 2015, plaintiffs served this

Rebuttal on defendant.    (See ECF No. 212-2, Whelan Rebuttal

Report (“Rebuttal”).)    Among other contentions, Whelan’s

Rebuttal specifically responds to the report of defendant’s

technical expert, Dr. Kim Blair, which concluded, inter alia,

that the patents-in-suit are invalid as anticipated.    (Id. at

12; see also ECF No. 214, Report of Dr. Kim Blair (“Blair

Rept.”) at 2, 32, 35-37.)    Dr. Blair’s report further concluded

that Nicholas Oblamski, Woodway’s engineer, “is an inventor of

certain of the subject matter of the [patents-in-suit]” and that

“clear and convincing evidence” establishes that Oblamski

“conceived of and reduced to practice a synchronous belt” system

without any contribution from Astilean or Bostan.    (Rebuttal at

12; Blair Rept. at 3, 33.)



                                  6
          In response to Blair’s conclusion, Whelan cites the

Manual of Patent Examining Procedure’s (“MPEP”) standard for

rejection under 35 U.S.C. § 102(f).     (Rebuttal at 13; see also

MPEP § 2137.01.)    He notes that “file material” he reviewed

documented Astilean’s conception and invention of the treadmill

prototype in August 2008, and that the same prototype used an

“alternative method” for slackening.     (Rebuttal at 13.)     The

Rebuttal is unclear as to what the alternative method entails,

and to which method it should be compared.     Whelan also notes

that Oblamski and Astilean “collaborated in building the

production leg-powered treadmill” by 2009, but that Astilean had

already disclosed the need for a means for slackening earlier,

in December 2008.    (Id.)   Whelan points out that Oblamski worked

on a metal production model of the wooden prototype “starting

around December 2008 and early 2009.”     (Id.)   This metal

production model, the Speedboard 2, used a synchronous belt

system to “keep the lower belt portion taut and the upper belt

portion concave.”    (Id.)   Whelan then concludes that the

patents-in-suit “are not invalid under [§] 102(f),” and that the

“file material does not suggest that Mr. Oblamski conceived or

was developing a leg-powered treadmill with a lower belt portion

taut and the upper belt portion concave prior to working with

Mr. Astilean.”   (Id.)   Whelan finally concludes that the “file



                                   7
material suggests” that Oblamski was neither the inventor nor

co-inventor of the leg-powered treadmill.    (Id.)

                           LEGAL STANDARD

           I.   Expert Testimony

                A.    Applicable Authority

           As with the court’s Order deciding defendant’s Daubert

motion against plaintiffs’ expert Wanetick, the court applies

the law of the Federal Circuit to patent issues, and the law of

its regional circuit, the Second Circuit, to non-patent and

evidentiary issues.   In re Cambridge Biotech Corp., 186 F.3d

1356, 1368 (Fed. Cir. 1999); see also Coconut Grove Pads, Inc.

v. Mich & Mich TGR, Inc., 222 F. Supp. 3d 222, 250 n.6 (E.D.N.Y.

2016).   Thus, questions pertaining to Whelan’s patent-related

opinions are governed by Federal Circuit authority, and

questions pertaining to the admissibility of expert witness

testimony offered under Federal Rule of Evidence 702 (“FRE 702”)

or a party’s required witness disclosures under Federal Rule of

Civil Procedure 26 (“Rule 26”) are governed by Second Circuit

authority.

                B.    Federal Rule of Civil Procedure 26

           Before reaching the merits of defendant’s Daubert

challenge, however, the court will first address plaintiffs’

compliance with Rule 26.   Rule 26(a)(2)(B) requires parties



                                   8
provide a report for each retained expert witness that

discloses:

     (i)       a complete statement of all opinions the witness
               will express and the basis and reasons for them;

     (ii)      the facts or data considered by the witness in
               forming them;

     (iii)     any exhibits that will be used to summarize or
               support them;

     (iv)      the witness’s qualifications, including a list
               of all publications authored in the previous 10
               years;

     (v)       a list of all other cases in which, during the
               previous 4 years, the witness testified as an
               expert at trial or by deposition; and

     (vi)      a statement of the compensation to be paid for
               the study and testimony in the case.

Fed. R. Civ. P. 26(a)(2)(B).     Rule 26 “guards against the

presentation of sketchy and vague expert reports that provide

little guidance to the opposing party as to an expert’s

testimony.”     Conte v. Newsday, Inc., No. 06-CV-4859, 2011 WL

2671216, at *4 (E.D.N.Y. July 7, 2011).

             This disclosure requirement is designed to prevent a

party from raising unexpected or new evidence at trial.     Id.;

Harkabi v. SanDisk Corp., No. 08-CV-8203, 2012 WL 2574717, at *3

(S.D.N.Y. June 20, 2012) (“The purpose of the expert disclosure

rules is to avoid surprise or trial by ambush.” (internal

quotation marks omitted)); Ebewo v. Martinez, 309 F. Supp. 2d

600, 607 (S.D.N.Y. 2004).     Pursuant to Federal Rule of Civil

                                   9
Procedure 37 (“Rule 37”), the court may preclude a party from

using information or an expert witness if the relevant

disclosures “are insufficiently detailed and complete to satisfy

Rule 26(a)(2).”     Conte, 2011 WL 2671216, at *4; see also Ebewo,

309 F. Supp. 2d at 606-07.

            Defendant does not directly argue Whelan’s Report

should be precluded pursuant to Rules 26 or 37.           However, the

court notes that the Whelan reports submitted with the parties’

motion papers did not appear to include: a list of Whelan’s

qualifications, including publications he wrote in the previous

ten years, Fed. R. Civ. P. 26(a)(2)(B)(iv); a list of cases in

which he testified as an expert, id. (a)(2)(B)(v); or a

statement of his compensation for his work on this case, id.

(a)(2)(B)(vi). 1    The court, therefore, orders plaintiffs to amend

their disclosures to rectify these apparent deficiencies, if

they have not already done so, no later than the next scheduled

conference in this matter.

                   C.   Federal Rule of Evidence 702

            FRE 702 governs the admissibility of expert testimony.

Fed. R. Evid. 702.      Whereas Rule 26 guards against the

disclosure of expert reports that provide little guidance to the

opposing party as to an expert’s testimony, FRE 702 guards



1     The court notes that plaintiffs’ opposition to the instant motion
attaches Whelan’s Curriculum Vitae. (See ECF No. 220-5, Ex. E.)

                                     10
against the presentation of insufficiently reliable evidence to

the fact-finder.    Conte, 2011 WL 2671216, at *4.      FRE 702

permits expert testimony where:

     (a)       the expert’s scientific, technical, or other
               specialized knowledge will help the trier of fact
               to understand the evidence or to determine a fact
               in issue;

     (b)       the testimony is based on sufficient facts or
               data;

     (c)       the testimony is the product        of     reliable
               principles and methods; and

     (d)       the expert has reliably applied the principles
               and methods to the facts of the case.

Fed. R. Evid. 702.

            District courts serve as the “gatekeeper” to ensure

that, in accordance with FRE 702, an “expert’s testimony both

rests on a reliable foundation and is relevant to the task at

hand.”     United States v. Williams, 506 F.3d 151, 160 (2d Cir.

2007) (quoting Daubert v. Merrell Dow Pharm., 509 U.S. 579, 597

(1993)).    “The district court has broad discretion to carry out

this gatekeeping function.”     In re Pfizer Inc. Sec. Litig., 819

F.3d 642, 658 (2d Cir. 2016).     The district court must “make

certain that an expert, whether basing testimony upon

professional studies or personal experience, employs in the

courtroom the same level of intellectual rigor that

characterizes the practice of an expert in the relevant field.”

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).        The

                                  11
proponent of the expert testimony has the burden of establishing

the admissibility of the evidence under Daubert.    In re Pfizer,

819 F.3d at 658.

          District courts also must ensure that “any and all

scientific testimony or evidence admitted is not only relevant,

but reliable.”   Nimely v. City of New York, 414 F.3d 381, 396

(2d Cir. 2005) (internal quotation marks omitted) (quoting

Daubert, 509 U.S. at 589).   Before admitting expert testimony

under FRE 702 and Daubert, the district court should make the

following determinations: (1) “whether the witness is qualified

to be an expert;” (2) “whether the opinion is based upon

reliable data and methodology;” and (3) “whether the expert’s

testimony on a particular issue will assist the trier of fact.”

Marini v. Adamo, 995 F. Supp. 2d 155, 179 (E.D.N.Y. 2014)

(citing Nimely, 414 F.3d at 396-97).

          To be reliable, FRE 702 “requires a sufficiently

rigorous analytical connection between th[e] methodology and the

expert's conclusions.”   Nimely, 414 F.3d at 396.   “[T]oo great

an analytical gap between the data and the opinion proffered”

warrants exclusion.   Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146

(1997).   Thus, an expert opinion that “is based on data, a

methodology, or studies that are simply inadequate to support

the conclusions reached” is unreliable and should be excluded.

Nimely, 414 F.3d at 396-97 (citing Amorgianos v. Nat’l R.R.

                                12
Passenger Corp., 303 F.3d 256, 266 (2d Cir. 2002)); see also

Boucher v. U.S. Suzuki Motor Corp., 73 F.3d 18, 21 (2d Cir.

1996) (“[E]xpert testimony should be excluded if it is

speculative or conjectural.”); Uniloc USA, Inc. v. Microsoft

Corp., 632 F.3d 1292, 1315 (Fed. Cir. 2011) (“If the patentee

fails to tie the theory to the facts of the case, the [expert]

testimony must be excluded.”).   Accordingly, conclusory opinions

often provide an insufficient basis upon which to assess

reliability.   Estate of Jaquez v. City of New York, 104 F. Supp.

3d 414, 426 (S.D.N.Y. 2015) (citing Nimely, 414 F.3d at 396);

see also Gen. Elec., 522 U.S. at 146 (“[N]othing in either

Daubert or the Federal Rules of Evidence requires a district

court to admit opinion evidence that is connected to existing

data only by the ipse dixit of the expert.”).

                            DISCUSSION

          I.    Whelan’s Qualifications

          Defendant does not appear to challenge Whelan’s

qualifications or point to a lack thereof.   Though defendant

argues Whelan has not defined the relevant person of ordinary

skill in the art (“POSITA”), the court addresses that argument

below in considering the reliability of Whelan’s opinions.

Plaintiffs nevertheless argue that Whelan is qualified in their

opposition to the instant motion, (Pl. Opp. at 13-14), and cite

to Whelan’s deposition testimony in which he acknowledges, in

                                 13
part, a proposed definition of POSITA, (ECF No. 213-1, Whelan

Dep. at 130:16-133:9).     In any event, the court must satisfy

itself that Whelan is qualified before admitting his opinion

testimony under FRE 702.

          Defendant’s expert defined the POSITA as an individual

possessing either a Bachelor of Science degree in mechanical

engineering, or at least two years of relevant experience in the

treadmill industry, “including experience and knowledge of the

design construction, testing, and operation of manual

treadmills.”   (Blair Rept. at 7.)     Though Whelan’s Report does

not appear to disclose his Curriculum Vitae, plaintiffs

represent that Whelan holds a Bachelor of Science degree in

mechanical engineering from Lehigh University and that he is a

licensed Principal Engineer.     (Pl. Opp. at 14.)   Once again,

defendant does not challenge this representation.      Accordingly,

the court finds that Whelan qualifies as a POSITA, and moreover,

that he may offer opinion testimony that conforms to the

remaining requirements of FRE 702.

         II.    Priority

          Defendant seeks to preclude Whelan’s opinions as

expressed in the Report.     However, the parties appear to dispute

what Whelan’s ultimate opinions are.     Defendant contends

Whelan’s opinion attempts to support plaintiffs’ priority claim,

that is, whether the patents-in-suit can claim the priority

                                  14
filing date of the ‘265 provisional under 35 U.S.C. § 119. 2

(Def. Mem. at 1.)     Plaintiffs counter by arguing the U.S. Patent

and Trademark Office (“USPTO”) already determined priority, (Pl.

Opp. at 3), and that an expert’s opinion as to a legal

conclusion is inadmissible, (id. at 2).

            Whelan’s Report does not appear to make a priority

determination outright, but plaintiffs concede that the March

2009 IHRSA tradeshow release of the Woodway Curve could

constitute disclosure of prior art if not for the ‘265

provisional’s priority filing date.         (Id. at 4-5.)     Plaintiffs

also claim that what was disclosed at the March 2009 show “was

not the Woodway Curve, but the Speedfit Speedboard.” 3           (Id.; see

also ECF No. 231-4, Ex. D.)       In Whelan’s Rebuttal, plaintiffs

also counter the purported prior art disclosures of Woodway’s

Curve at the March 2009 IHRSA tradeshow by citing to a February

2009 episode of the television show “Wreckreation Nation” which

featured Speedfit’s prototype curved manual treadmill.             (See

Rebuttal at 9.)

2      This case is governed by the statutory provisions in effect before the
Leahy–Smith America Invents Act (“AIA”) went into effect. Pub. L. No. 112–
29, 125 Stat. 284, 285–93 (2011); see AIA § 3(n)(1), 125 Stat. at 293
(applying the relevant AIA amendments only to applications and patents
containing a claim with an effective filing date of March 16, 2013, or
later); see also Fleming v. Escort Inc., 774 F.3d 1371, 1374 n.1 (Fed. Cir.
2014).
3      The ‘619 Patent bears a filing date of October 29, 2010, and the ‘016
Patent bears a filing date of November 1, 2010. (ECF No. 220-2, Ex. B, ‘619
Patent; ECF No. 220-3, Ex. C, ‘016 Patent.) The March 2009 offering of the
Speedboard/Curve occurred more than one year prior to these filings, and
could constitute invalidating prior art if not for the ‘265 provisional. See
35 U.S.C. §§ 102(a)-(b) (2000).

                                     15
           Plaintiffs appear to disavow that they must establish

priority, relying on the USPTO’s issuance of the patents-in-suit

to arguably establish priority.       (Id. at 3.)      Plaintiffs

nevertheless argue enablement, an element of a priority

determination, by offering Whelan’s opinion that the ‘265

provisional satisfies 35 U.S.C. § 112’s enablement requirement. 4

A patentee may establish enablement of a patent when countering

an invalidity defense for lack of enablement, but Whelan’s

opinion concerns enablement of the ‘265 provisional, not the

patents-in-suit.    (Rept. at 3.)

           Defendant moves to preclude Whelan’s opinion for

several reasons.    First, defendant argues the Report is

unreliable because Whelan did not identify or establish the

relevant POSITA as a threshold matter.         (Def. Mem. at 15.)

Second, defendant argues Whelan ignored the “written

description” requirement of 35 U.S.C. § 112.          (Id. at 18.)

Third, defendant argues Whelan’s enablement analysis methodology

is unreliable as it ignores the legal standard for priority.

(Id. at 20.)   Fourth, defendant argues Whelan did not separately

assess anticipation and that Whelan’s opinion is contrary to

this court’s construction of the term “means-for-slackening.”

(Id. at 23.)   Finally, defendant argues that Whelan’s opinion as




4    Pre-AIA enactment, 35 U.S.C. § 112(a) was codified in § 112 ¶ 1.

                                    16
to derivation included in his Rebuttal to Blair’s report is not

based on sufficient facts.    (Id. at 24.)

          Plaintiffs respond first by arguing the USPTO

determined priority in issuing the patents-in-suit, each of

which listed the ‘265 provisional as a reference, along with

prior art such as the January 2009 feature of the Speedboard in

a television broadcast and the March 2009 display of the

Speedboard/Curve at the IHRSA trade show.     (Pl. Opp. at 3; see

also ‘619 Patent, ‘016 Patent.)    Plaintiffs next point to

Whelan’s qualifications arguing they satisfy Woodway’s own

definition of a POSITA.    (Id. at 13.)   Next, plaintiffs argue

Whelan’s testing did not ignore the written description

requirement of § 112 and further that Whelan did not conflate

enablement and priority.    (Id. at 14-16.)   Plaintiffs concede,

however, that Whelan did not separately consider anticipation

but appear to argue that such analysis is not necessary to admit

his opinion.   (Id. at 18.)   Finally, plaintiffs deny that

Whelan’s opinion contradicts this court’s claim construction and

respond that defendant failed to identify the specific

contradiction.   (Id. at 19.)

                 A.   35 U.S.C. § 112

          Regardless of whether Whelan opines ultimately on

priority or enablement as a required element, the court shall

begin its analysis of the admissibility of Whelan’s opinion by

                                  17
considering the requirements of 35 U.S.C. § 112.    Provisional

patent applications must include a “specification as prescribed

by the first paragraph of [§] 112.”    35 U.S.C. § 111(b)(1)(A)

(2002).    The first paragraph of pre-AIA 35 U.S.C. § 112 required

a specification in a provisional disclosure to “contain a

written description of the invention, and of the manner and

process of making and using it, in such full, clear, concise,

and exact terms as to enable any person skilled in the art to

which it pertains . . . to make and use the same.”    35 U.S.C. §

112 ¶ 1.   “Section 112 demands both (1) that a patentee

adequately disclose his or her invention to the public, and (2)

that the patent enable others to replicate it.”     In re

OxyContin Antitrust Litig., 994 F. Supp. 2d 367, 382 (S.D.N.Y.

2014), aff'd sub nom. Purdue Pharma L.P. v. Epic Pharma, LLC,

811 F.3d 1345 (Fed. Cir. 2016).    The written description

requirement and the enablement requirement are distinct, and a

patent or provisional application must satisfy both.    Id.

(citing Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336,

1344 (Fed. Cir. 2010) (en banc)).

            For a provisional application to establish priority,

“the specification of the provisional must ‘contain a written

description of the invention and the manner and process of

making and using it, in such full, clear, concise, and exact

terms,’ to enable an ordinarily skilled artisan to practice the

                                  18
invention claimed in the non-provisional application.”    Dynamic

Drinkware, LLC v. Nat’l Graphics, Inc., 800 F.3d 1375, 1378

(Fed. Cir. 2015) (emphases in original) (internal quotation mark

omitted) (quoting New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co.,

298 F.3d 1290, 1294 (Fed. Cir. 2002)); see also PowerOasis, Inc.

v. T-Mobile USA, Inc., 522 F.3d 1299, 1306 (Fed. Cir. 2008)

(“[A] patent application is entitled to the benefit of the

filing date of an earlier filed application only if the

disclosure of the earlier application provides support for the

claims of the later application, as required by 35 U.S.C. §

112.”).

                B.   Enablement

           The court will first consider enablement, the element

of a priority determination that Whelan’s Report clearly

addresses.   (See Rept. at 3 (“The scope of the assignment was to

determine if the invention as described in the provisional

patent application was sufficient to allow one to make the

invention as claimed in [the] two issued patents . . . .”).)

Courts have interpreted § 112 to require that a provisional

patent application “disclose enough detail to enable a person of

ordinary skill in the art to practice the invention ‘without

undue experimentation.’”   In re OxyContin, 944 F. Supp. 2d at

382.   Some experimentation is permissible and may even be

necessary, but “unduly extensive” experimentation will preclude

                                  19
a finding of enablement.   Atlas Powder Co. v. E.I. Du Pont De

Nemours & Co., 750 F.2d 1569, 1576 (Fed. Cir. 1984).

          To determine if a disclosure requires undue

experimentation, courts balance the so-called Wands factors,

which include: (1) the quantity of experimentation necessary;

(2) the amount of direction or guidance presented; (3) the

presence or absence of working examples; (4) the nature of the

invention; (5) the state of the prior art; (6) the relative

skill of those in the art; (7) the predictability of the art;

and (8) the breadth of the claims.   In re Wands, 858 F.2d 731,

737 (Fed. Cir. 1988).   These factors are “illustrative, not

mandatory.”   Streck, Inc. v. Research & Diagnostic Sys., Inc.,

665 F.3d 1269, 1288 (Fed. Cir. 2012) (internal quotation mark

omitted) (quoting Amgen, Inc. v. Chugai Pharm. Co., 927 F.2d

1200, 1213 (Fed. Cir. 1991)).   The Federal Circuit has explained

that “[w]hether undue experimentation is needed is not a single,

simple factual determination, but rather is a conclusion reached

by weighing many factual considerations.”   ALZA Corp. v. Andrx

Pharm., 603 F.3d 935, 940 (Fed. Cir. 2010) (citing In re Wands,

858 F.2d at 737).   Enablement does not require the disclosure

“necessarily describe how to make and use every possible variant

of the claimed invention,” because a POSITA, through

experimentation, “can often fill gaps, interpolate between

embodiments, and perhaps even extrapolate beyond the disclosed

                                20
embodiments, depending upon the predictability of the art.”       AK

Steel Corp. v. Sollac & Ugine, 344 F.3d 1234, 1244 (Fed. Cir.

2003); see also Chiron Corp. v. Genentech, Inc., 363 F.3d 1247,

1253 (Fed. Cir. 2004).

          The court precludes Whelan’s opinion as to whether the

‘265 provisional enabled a POSITA to make the invention as

claimed in the patents-in-suit because: (1) it will not assist

the trier of fact; and (2) it is conclusory and thus unreliable.

First, the Whelan Report does not actually appear to come to a

clear enablement conclusion, and Whelan’s underlying opinion

will not help the jury “understand the evidence or determine a

fact in issue.”    Fed. R. Evid. 702.   Second, assuming Whelan

opines on enablement, his opinion is conclusory and his method

unclear because the Report is silent as to Whelan’s method and

experimentation.

          First, Whelan does not expressly conclude that the

description of the invention in the ‘265 provisional was

sufficient to allow him to make the invention as claimed in the

patents-in-suit.   His conclusions only state that the

provisional application and the patents-in-suit claimed common

elements; that they included a similar advantage in the concave

upper belt portion; and that, despite disclosing different

methods to achieve this advantage, the ‘265 provisional models

and the patents-in-suit models all performed similarly.     (Rept.

                                 21
at 25.)   Similar performance and common elements, however, are

not the standard for enablement, and a fact-finder will be left

to guess whether Whelan was, in fact, able “to make and use” the

claimed invention based on the ‘265 provisional disclosures.

Putting these conclusions before lay jurors would risk

misleading the jurors as to what constitutes enablement, an

impermissible risk under FRE 403.    Even ignoring this risk,

permitting Whelan to opine on this narrow conclusion that the

models he tested performed similarly to the patents-in-suit

would not “help the trier of fact to understand the evidence or

to determine a fact in issue” as required by FRE 702.    Similar

performance is not a proxy for enablement, and plaintiffs have

not identified other facts or issues that Whelan’s opinion would

help determine.

          Second, the court finds Whelan’s method for testing

enablement is not reliable.   Even had Whelan clearly concluded

enablement, the Report does not indicate what steps he took, on

what ordinary skills in the art he relied, or what guidance he

took from the disclosures in the ‘265 provisional to make and

use the invention as claimed in the patents-in-suit.    Indeed, as

indicated in the Report, Whelan built the third, fourth, and

fifth models drawing directly from “what was claimed and

contained in the description[s]” of the patents-in-suit, and not

what was disclosed in the ‘265 provisional.    (See, e.g., Rept.

                                22
at 14, 16, 18.)     It appears that Whelan’s method amounted to

constructing models based on the specifications and claims in

the patents-in-suit, rather than making and using the claimed

invention from the ‘265 provisional’s disclosures.            As discussed

above, Whelan’s conclusions based on this method are not

probative of enablement.       Even assuming that Whelan had only

used the ‘265 provisional to build these models, his Report is

conclusory because it does not discuss his method for making the

claimed invention based on the disclosures in the ‘265

provisional.    He does not explain what experimentation was

necessary for a POSITA to “fill gaps,” or “extrapolate beyond

the disclosed embodiments.”       AK Steel, 344 F.3d at 1244.

Instead, he leaps from the ‘265 provisional models to those

based on the claims and descriptions in the patents-in-suit.

             Even though Whelan only had six days between the time

he was engaged by plaintiffs’ counsel and the date of his

report, (see Rept. at 3), the court is left guessing as to how

much, if any, experimentation was necessary and whether it was

unduly extensive. 5    This is especially true when considering the


5     The Wands factors are of course not mandatory, and Whelan’s failure to
expressly address them in lock-step fashion does not render his enablement
opinion unreliable. But, the factors nevertheless assist a fact-finder in
deciding if undue experimentation was necessary, and Whelan’s reports do not
address these factors. If Whelan determined no experimentation was
necessary, the report is silent as to that fact, and the court declines to
speculate.   Whelan’s Report similarly includes no discussion of the state of
the prior art, the relative skill of those in the art, the predictability of
the art in general, or how any of these factors permitted him to make and use
the invention as claimed in the patents-in-suit. Plaintiffs have not pointed

                                     23
synchronous belt system which, unlike any of the other disclosed

means-for-slackening, does not involve a structure that is in

contact with the lower belt portion imparting an upward force.

The Report does not explain how Whelan arrived at this structure

or what in the disclosure of the ‘265 provisional enabled him to

make and use it.     Finally, Whelan goes so far as to distinguish

the models based on the patents-in-suit as being “mechanical”

without explaining why that distinction was or was not

important.

            The Report is thus conclusory because the court cannot

determine that Whelan relied on methods and disclosures from the

‘265 provisional and then applied his technical expertise to the

task before him.     These analytical leaps render the Report’s

conclusion as to enablement unreliable.          Gen. Elec., 522 U.S. at

146 (holding a court may preclude opinion testimony with “too

great an analytical gap between the data and the opinion

proffered”).    Therefore, his opinion as to enablement is

precluded.

            For the foregoing reasons, Whelan’s opinion regarding

enablement, as expressed in his opening Report is precluded and

defendant’s Daubert motion as to that opinion is granted.             The


to deposition testimony from Whelan that might address this shortfall.
Whelan’s opinion as to these subjects would have been particularly helpful to
the fact-finder in determining whether a POSITA could make and use the
claimed invention from the disclosures of the ‘265 provisional without undue
experimentation.

                                     24
court need not consider whether Whelan’s failure to identify or

establish the POSITA is fatal to the admissibility of his

opinion.    The same applies to his alleged failure to address the

written description requirement of § 112.          The court reiterates,

however, that the parties appear to agree that Whelan is a

POSITA.    Thus, had Whelan established that he could personally

make and use the claimed inventions in the patents-in-suit using

only the disclosures in the ‘265 provisional and without undue

experimentation, plaintiffs arguably would have presented

evidence probative of enablement.         Further, because Whelan does

not appear to be ultimately rendering an opinion as to priority

the lack of a written description would not bear on the

reliability of his enablement opinion. 6        Finally, the court need

not address defendant’s argument that Whelan’s opinion conflicts

with the court’s later-issued claim construction order regarding

the claim term “means-for-slackening.”

       III.        Correction of Inventorship

              Having precluded Whelan’s opinion as to enablement,

the court now turns to his Rebuttal report which counters

Blair’s opinion as to Oblamski’s claim to inventorship of the

patents-in-suit.      Defendant argues that Whelan’s opinion as to



6     Nor could Whelan or Blair render an opinion to an ultimate legal
conclusion left to the court’s determination. See Hygh v. Jacobs, 961 F.2d
359, 363 (2d Cir. 1992) (“This circuit is in accord with other circuits in
requiring exclusion of expert testimony that expresses a legal conclusion.”).

                                     25
the proper inventorship of the patents-in-suit under 35 U.S.C. §

102(f) (2006) is based on insufficient facts or data and fails

to reliably apply sound methods to the facts of the case.             (Def.

Mem. at 24; Def. Reply at 8.)        Plaintiffs respond that defendant

has not pointed to what specific facts Whelan failed to consider

and why that failure affected his conclusions.           (Pl. Opp. at 20-

21.)

            Section 102 “requires that a patent accurately name

the correct inventors of a claimed invention.” 7          In re Verhoef,

888 F.3d 1362, 1365 (Fed. Cir. 2018) (citing Pannu v. Iolab

Corp., 155 F.3d 1344, 1349 (Fed. Cir. 1988)); see also

Cumberland Pharm. Inc. v. Mylan Institutional LLC, 846 F.3d

1213, 1217 (Fed. Cir. 2017) (“[A] derivation challenge invokes

the rule that an applicant is not entitled to a patent if ‘he

did not himself invent the subject matter sought to be

patented.’” (quoting 35 U.S.C. § 102(f) (2006))).            A patent that

fails to accurately name an inventor is invalid.            Pannu, 155

F.3d at 1350.     Inventorship is a question of law that is

premised on underlying factual findings.          Sewall v. Walters, 21

F.3d 411, 415 (Fed. Cir. 1994).        Inventors named on an issued

patent are presumed to be correct, and one seeking to disturb



7     The AIA revised 35 U.S.C. § 102 and eliminated the derivation defense.
Compare 35 U.S.C. § 102 (2006) with 35 U.S.C. § 102 (2012). As the patents-
in-suit issued prior to the effective date of the AIA, derivation ostensibly
remains an available invalidity defense to Woodway.

                                     26
that presumption must meet the heavy burden of proving its case

by clear and convincing evidence.       Cumberland Pharm., 846 F.3d

at 1218.   A challenger asserting derivation must show that there

was a “prior conception of the claimed subject matter and

communication of the conception” to the named inventor.        Price

v. Symsek, 988 F.2d 1187, 1190 (Fed. Cir. 1993).

           Defendant argues that Whelan failed to consider clear

and convincing evidence that Oblamski is at least a co-inventor

of the patents-in-suit, and thus his Rebuttal rests on an

unreliable foundation.     (Def. Mem. at 25.)   According to

Woodway, this evidence includes deposition testimony,

specifically Oblamski’s, and other documents that defendant’s

expert, Dr. Blair, reviewed in forming his opinion on

derivation.    (Id.)   According to defendant, Whelan only reviewed

approximately ten documents hand-picked by plaintiffs’ counsel

and failed to interview either Astilean or Bostan, the named

inventors.    (Id.)    Defendant also notes in its reply that it is

not even clear that Whelan reviewed the relevant patent file

histories.    (Def. Reply at 8.)   Plaintiffs appear to respond by

arguing on the merits, pointing to the strength of Astilean’s

and Bostan’s respective claims to inventorship.      (Pl. Opp. at

21.)

           The court is doubtful that either Blair or Whelan may

render an opinion that would be helpful to the finder-of-fact

                                   27
concerning the correct inventor of the patents-in-suit.     As an

initial matter, courts must exclude expert testimony that

expresses a legal conclusion.   Hygh, 961 F.2d at 363.   Both

experts appear to render an ultimate conclusion as to Oblamski’s

claim of inventorship of the patents-in-suit.   (See Rebuttal at

13; Blair Rept. at 2-3, 36.)    Whelan, however, does not discuss

the timing of either Oblamski’s or Astilean’s and Bostan’s

conception of the synchronized timing belt, and their

corresponding communications of the same.   Expert testimony on

conception and reduction to practice would be helpful by

shedding light on when a prototype or other expressed concept

could be fairly said to represent an inventor’s claimed subject

matter.

          Whelan does not offer such testimony.   Both experts

discuss a timeline of communications and collaboration between

Astilean and Oblamski around late 2008 and early 2009, though

Whelan does so with less specificity.   (Blair Rept. at 31-34,

36; Rebuttal at 13.)   Blair details communications between the

relevant individuals and concludes that Astilean “was well aware

of Mr. Oblamski’s invention of a method of using a timing belt.”

(Blair Rept. at 36.)   Whelan highlights some of the same

relevant events as Blair, but uses approximate dates and does

not discuss when Astilean, Bostan, or Oblamski communicated to

the others regarding a synchronous belt.    (See Rebuttal at 13.)

                                 28
Whelan notes when Astilean and Oblamski began collaborating, and

when Oblamski began working with suppliers on the Speedboard 2,

the production model with a synchronous timing belt.    (Id.)

            Without much elaboration, Whelan concludes that “the

file material does not suggest that Mr. Oblamski conceived or

was developing a leg-powered treadmill with a lower belt portion

taut and” concave upper belt portion prior to working with

Astilean.    (Id.)   Even if this is true, it is not probative of

whether Oblamski nevertheless conceived of and reduced to

practice certain of the claimed structures in the patents-in-

suit, namely those related to the use of a synchronous belt

system.   Without this discussion of conception and reduction,

the Rebuttal is conclusory, and Whelan’s ultimate conclusion

that Oblamski “was neither the inventor or co-inventor of the

leg-powered treadmill” is as unsupported and inadmissible as

Blair’s opposite conclusion.

            Moreover, and like portions of Blair’s report, the

Rebuttal appears to express a legal conclusion.    Legal

conclusions will be excluded by this court.    The fact-finder,

whether a jury or the court, is empowered and perfectly capable

of considering and making the necessary factual findings

regarding the timing of communications between the named co-

inventors and the alleged would-be inventor.    The remainder of

Whelan’s opinions expressed in his Rebuttal are unchallenged,

                                  29
and the court shall not consider their admissibility prior to

trial.   For the same reasons, Blair’s conclusions that the

Astilean patents are invalid, or that Oblamski is an inventor or

co-inventor of certain subject matter of the patents-in-suit,

are likewise precluded

                            CONCLUSION

           For the reasons discussed above, defendant’s motion is

GRANTED as follows.   Whelan’s opinion as to enablement as

expressed in the Report is precluded.    His and Blair’s opinions

as to derivation and Oblamski’s status as an inventor of the

patents-in-suit is likewise precluded.   Having resolved the

parties’ expert evidentiary disputes, the parties are ordered to

confer and schedule a conference to update the court as to the

prospect for settlement of this matter, or to discuss

dispositive motion practice or setting a trial date.

SO ORDERED.

Dated: Brooklyn, New York
       March 29, 2019

                                     ________ /s/____________
                                     KIYO A. MATSUMOTO
                                     United States District Judge
                                     Eastern District of New York




                                30
